                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


FRANK EARL TYSON, #306811,

                       Petitioner,

                                                              Case Number 1:19-CV-13791
               v.                                             Honorable Thomas L. Ludington


ROBERT VASHAW,

                  Respondent.
________________________________/

          OPINION AND ORDER DISMISSING PETITION FOR WRIT OF
        HABEAS CORPUS, DENYING CERTIFICATE OF APPEALABILITY,
      AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Michigan prisoner Frank Earl Tyson (“Petitioner”), currently confined at the St. Louis

Correctional Facility in St. Louis, Michigan, has filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. He challenges his Oakland County Circuit Court convictions for

felon in possession of a firearm (“felon in possession”) and possession of a firearm during the

commission of a felony (“felony firearm”). In 2015, he was sentenced as a fourth habitual offender

to 58 months to 40 years imprisonment with a consecutive sentence of 5 years imprisonment. In

his pleadings, Petitioner raises claims concerning his due process rights, the validity of his

sentence, and his right to a speedy trial and to an appeal. For the following reasons, the petition

for a writ of habeas corpus will be dismissed without prejudice.

                                                 I.
       Following his convictions and sentencing, Petitioner filed an appeal of right with the

Michigan Court of Appeals. The court affirmed his convictions, but remanded for re-sentencing

under the procedures set forth in People v. Lockridge, 498 Mich. 358, 870 N.W.2d 502 (2015)

(citing United States v. Crosby, 397 F.3d 103 (2d Cir. 2005)); People v. Tyson, No. 325986, 2016

WL 3542384 (Mich. Ct. App. June 28, 2016) (unpublished). Petitioner filed an application for

leave to appeal to the Michigan Supreme Court, which was denied in a standard order. People v.

Tyson, 500 Mich. 934, 889 N.W.2d 253 (Jan. 31, 2017). The trial court conducted a sentencing

hearing on remand and determined that it would have imposed the same sentence even if the

sentencing guidelines had been advisory.

       Petitioner then filed an appeal of right with the Michigan Court of Appeals challenging his

sentence, including the proportionality of his sentence. The Michigan Court of Appeals affirmed

the trial court’s decision and declined to address the proportionality claim. People v. Tyson, No.

338299, 2018 WL 3039913 (Mich. Ct. App. June 19, 2018) (unpublished). Petitioner then filed

another application for leave to appeal with the Michigan Supreme Court, which remanded the

case to the Michigan Court of Appeals for consideration of the proportionality claim. People v.

Tyson, 935 N.W.2d 322 (Nov. 26, 2019). The case remains pending before the Michigan Court

Appeals on expedited review. See Dkt., Mich. Ct. App. No. 338299 (accessed on Jan. 9, 2020).

Petitioner dated his federal habeas petition December 13, 2019.

                                                  II.

       Promptly after the filing of a habeas petition, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,


                                                 -2-
Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary consideration, the

Court determines that the petitioner is not entitled to relief, the Court must summarily dismiss the

petition. Id.; Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has duty to “screen

out” petitions that lack merit on their face).

       Petitioner’s habeas action is premature. The foregoing procedural history demonstrates

that Petitioner’s convictions and sentences are not yet final. See, e.g., Burton v. Stewart, 549 U.S.

147, 156-57 (2007) (ruling that when a state court affirms a conviction on direct review, but

remands for re-sentencing, the judgment of conviction does not become final, for purposes of the

statute of limitations, until the completion of direct review from the new judgment of sentence;

citing Berman v. United States, 302 U.S. 211, 212 (1937) (“Final judgment in a criminal case

means sentence. The sentence is the judgment.”)); Rashad v. Lafler, 675 F.3d 564, 567-78 (6th

Cir. 2012) (discussing Burton). Petitioner cannot proceed on federal habeas review until his

convictions and sentences are finalized in the state courts.

       Moreover, it is inappropriate for a habeas petitioner to challenge the same criminal

convictions and sentences in state court and federal court at the same time. Petitioner must

complete the state court process before seeking habeas relief in federal court. See Witzke v. Bell,

No. 07-CV-15315, 2007 WL 4557674 (E.D. Mich. Dec. 20, 2007); Harris v. Prelisnik, No. 06-

CV-15472, 2006 WL 3759945 (E.D. Mich. Dec. 20, 2006).

       Lastly, it is well-settled that a state prisoner filing a petition for a writ of habeas corpus

under 28 U.S.C. §2254 must first exhaust available state court remedies. See O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners must give the state courts one full fair




                                                 -3-
opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

       The burden is on the petitioner to prove exhaustion. Rust, 17 F.3d at 160. Petitioner has

not met this burden. He has not completed the direct appeal process nor has he demonstrated that

he raised all of his current habeas claims before the state courts.

                                                          III.

       Accordingly, it is ORDERED that Petitioner’s petition for writ of corpus, ECF No. 1, is

DISMISSED WITHOUT PREJUDICE.

       It is further ORDERED that a certificate of appealability of appealability is DENIED

because reasonable jurists could not debate the correctness of the Court’s procedural ruling.

       It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED

because an appeal cannot be taken in good faith. See FED. R. APP. P. 24(a).



       Dated: January 22, 2020                                                s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon Frank Earl Tyson #306811, ST. LOUIS CORRECTIONAL
                         FACILITY, 8585 N. CROSWELL ROAD, ST. LOUIS, MI 48880 by
                         first class U.S. mail on January 22, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -4-
